Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 24-40 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 May 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 4 is a relative term which renders the claim indefinite.  The term "substantially 0.1 mm to 1 mm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the As dimensions are recited definitively, “dimensions are 0.1 mm to 1 mm or substantially 0.1 mm to 1 mm” is interpreted as “dimensions are 0.1 mm to 1 mm”
The term “further signal” in claims 17-23 is not sufficiently defined and renders the claims indefinite. The term “further signal” is not defined by the claim, the specification does not provide enough detail for one of ordinary skill in the art to identify what differentiates a “first signal” from a “further signal” and therefore be reasonably apprised of the scope of the invention, as further could indicate any type or intensity of signal. A further signal is interpreted as any control signal that is not the first signal.
Regarding claim 22, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160339761 Enomoto et al. (hereafter Enomoto) in view of US 20150128620 Langheinz (hereafter Langheinz).

Regarding claim 1, Enomoto (sixth embodiment, fig 12) teaches a system for influencing thermal conditions (vehicle thermal management system) associated with a thermal load (vehicle interior) , the system comprising: a secondary circuit (first parallel flow path 100 and second parallel flow path 101) for bearing a working fluid (coolant)
Enomoto further teaches the working fluid in the liquid phase to be supplied into a primary circuit (first pump flow path 41) comprising a primary thermal conditioner interpreted per specification as a refrigeration plant or circuit (refrigeration cycle 31), the primary circuit for bearing the working fluid (coolant) in the liquid phase [0054] “The coolant is a fluid as the heat medium. In this embodiment, a liquid containing at least ethylene glycol, dimethylpolysiloxane or a nanofluid, or an antifreezing solution is used as the coolant” for influencing the temperature of the thermal load [0070] “The cooler core 16 is an air-cooling heat exchanger that cools ventilation air into the vehicle interior by exchanging heat (exchanging sensible heat) between the coolant and the ventilation air into the vehicle interior” in response to the thermal conditioner, and a valve (first three-way valve 103) , responsive to a control signal [0269] “In the normal air-cooling operation, the controller 70 controls the operations of the first three-way valve 103 and the second three-way valve 105”, to modulate between: a first state (first state) for coupling the primary circuit to be in fluid communication with the secondary circuit to cool the working fluid in the liquid phase using latent heat phase change [0263] “The first three-way valve 103 is the flow-path switching device that switches between a first state of allowing the coolant flowing out of the coolant cooler 14 to flow through the first parallel flow path 100 and a second state (second state) for decoupling the primary circuit from the secondary circuit so that the primary and secondary circuits are not in fluid communication 
As stated above, Enomoto teaches the working fluid in a liquid phase, but does not teach the working fluid is also an ice slurry derived from the working fluid.
Langheinz teaches the working fluid is also an ice slurry derived from the working fluid [0001] “The invention relates to a method for producing ice slurry from an ice slurry brine”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute an ice slurry as taught by Langheinz in the secondary circuit (parallel flow paths 100 and 101) of the vehicle thermal management system of Enomoto to store heat (cooling energy) in the form of latent heat, see Enomoto [0260] “Examples of the cold storage portion 102 can include a chemical heat-storage material, a thermal insulation tank, and a latent-heat type heat storage member” that can be released by phase change, see Langheinz [0002] “The invention further relates to a method for air conditioning rooms, in which heat is stored in a latent heat storage system.” The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

an ice crystalliser [0001] “The invention relates to a method for producing ice slurry from an ice slurry brine” for forming ice crystals derived from the working fluid, taught by Langheinz instead of the cold storage portion 102 in the secondary circuit (parallel flow paths 100 and 101) of the vehicle thermal management system taught by Enomoto.

Regarding claim 3, the ice crystalliser of Langheinz teaches the claimed feature. Accordingly, when modifying Enomoto by Langheinz as applied with respect to claim 1 such that the system of Enomoto included the ice crystalliser of Langheinz, the combination would also include ice crystals that have predetermined dimensions, [0010] (page 2 line 6) “Over the course of the process of cooling the ice slurry brine, crystals form, and thus an ice layer forms at the heat exchanger surfaces. Since stirring takes place without contact with the heat exchanger surfaces, stirring is initially not blocked by the ice layer. However, stirring also takes place in close proximity to the heat exchanger surfaces. Here, a distance between a stirring surface of a stirring element and a heat exchanger surface is selected in such a way that stirring cannot be blocked until a predetermined ice thickness has been reached. The distance is thus selected so that it is in the range of approximately 0.1 to 60 millimeters, preferably in the range of approximately 0.1 to 30 millimeters, and most preferably in a range from 0.1 to 5 millimeters.” Since ice crystals make up the ice layer, the ice layer cannot be any 


Regarding claim 4, the ice crystalliser of Langheinz teaches the claimed feature. Accordingly, when modifying Enomoto by Langheinz as applied with respect to claim 1 such that the system of Enomoto included the ice crystalliser of Langheinz, the combination would also include the predetermined dimensions are 0.1 mm to 1 mm [0010] (page 2 line 6) “Over the course of the process of cooling the ice slurry brine, crystals form, and thus an ice layer forms at the heat exchanger surfaces. Since stirring takes place without contact with the heat exchanger surfaces, stirring is initially not blocked by the ice layer. However, stirring also takes place in close proximity to the heat exchanger surfaces. Here, a distance between a stirring surface of a stirring element and a heat exchanger surface is selected in such a way that stirring cannot be blocked until a predetermined ice thickness has been reached. The distance is thus selected so that it is in the range of approximately 0.1 to 60 millimeters, preferably in the range of approximately 0.1 to 30 millimeters, and most preferably in a range from 0.1 to 5 millimeters.” Since ice crystals make up the ice layer, the ice layer cannot be any thinner that the size of a single ice crystal, therefore recitations of “ice layer thickness” in Langheinz can be directly coordinated with the claimed ice crystal size.

 of Langheinz teaches the claimed feature. Accordingly, when modifying Enomoto by Langheinz as applied with respect to claim 1 such that the system of Enomoto included the ice crystalliser of Langheinz, the combination would also include a thermal store for storing at least the ice slurry, [0030] “The invention further encompasses the technical teaching that it is provided that an energy system, in particular an air conditioning system for air conditioning rooms and/or for heating process water or the like, as an energy source for heat pump systems, in which energy and/or heat is stored in a latent energy or heat storage system and/or extracted or discharged therefrom, includes an ice slurry production device according to the invention for carrying out a method according to the invention, so as to provide ice slurry, and more particularly ice slurry produced using the ice slurry production device according to the invention, as the latent energy or heat storage system.”

Regarding claim 6, the ice crystalliser of Langheinz teaches the claimed feature. Accordingly, when modifying Enomoto by Langheinz as applied with respect to claim 1 such that the system of Enomoto included the ice crystalliser of Langheinz, the combination would also include an indicator for providing a measure of the energy available from the ice slurry contained within the thermal store [0054] (about 1/4 down page 6) “Supplying takes place in keeping with the level regulating unit 700. In addition to regulating the concentration of the ice slurry brine 10, this unit regulates in particular the ice slurry brine 10 in the second brine container 720, as well as other parameters. For example, the level regulating unit 700 also regulates the fill level of the 

Regarding claim 7, mthe ice crystalliser of Langheinz teaches the claimed feature. Accordingly, when modifying Enomoto by Langheinz as applied with respect to claim 1 such that the system of Enomoto included the ice crystalliser of Langheinz, the combination would also include the measure is associated with the weight of at least the ice slurry contained within the thermal store [0028] “In one embodiment, a weighing device is provided, on which the container is disposed. Weighing feet or weighing sensors are accordingly provided, in the place of simple pedestals. In this way, it is possible to detect the weight and/or regulate or control the weight when drawing off or supplying ice slurry or ice slurry brine. In particular a metering device can thus be implemented by way of weight control.”

Regarding claim 8, modified Enomoto teaches the system of claim 5 as stated above, in which the valve (first three-way valve 103) is arranged to divert working fluid from the primary circuit (first pump 11, coolant cooler 14, cooler core 16, and first-pump flow path 41) into the thermal store (cold storage portion 102) [0263] “The first three-way valve 103 is the flow-path switching device that switches between a first state of allowing the coolant flowing out of the coolant cooler 14 to flow through the first parallel flow path 100 and a second state of allowing the coolant flowing out of the coolant cooler 14 to flow through the first-pump flow path 41 without flowing through the first parallel flow path 100” 

Regarding claim 9, modified Enomoto teaches the system of claim 5 as stated above, in which the thermal store (cold storage portion 102) is in communication with the primary circuit (first pump 11, coolant cooler 14, cooler core 16, and first-pump flow path 41) or in communication with the primary circuit and the secondary circuit (first pump 11, coolant cooler 14, cooler core 16, first parallel flow path 100, and a second parallel flow path 101). The system of Enomoto distinguishes between a first pump flow path 41 and a parallel flow path 100 and 101. Expanding these flow paths into complete circuits would necessarily include overlapping circuits in which a first and second circuit both include a first pump 11, coolant cooler 14, and cooler core 16. Therefore, bypassing the thermal store (cold storage portion 102) produces the same effect as decoupling the thermal store from the secondary circuit.

Regarding claim 10, modified Enomoto teaches the system of claim 5 as stated above, in which the thermal store (cold storage portion 102) comprises a primary circuit ingress coupling (left side of cold storage portion 102) and a primary circuit egress coupling (right side of cold storage portion 102) for allowing working fluid to flow into the thermal store from the primary circuit (first pump 11, coolant cooler 14, cooler core 16, first parallel flow path 100, and a second parallel flow path 101) and for allowing cooled working fluid to flow into the primary circuit from the thermal store.

 of Langheinz teaches the claimed feature. Accordingly, when modifying Enomoto by Langheinz as applied with respect to claim 1 such that the system of Enomoto included the ice crystalliser of Langheinz, the combination would also include in which the thermal store does not comprise a gas [0034] “In this case, a design intended for one night is sufficient, since even a cloudy sky the next day suffices to harvest sufficient energy again via the collectors. Instead or an ice storage tank, or in addition to this, a liquid ice storage tank is preferably provided.”

Regarding claim 12, the ice crystalliser of Langheinz teaches the claimed feature. Accordingly, when modifying Enomoto by Langheinz as applied with respect to claim 1 such that the system of Enomoto included the ice crystalliser of Langheinz, the combination would also include the thermal store (cold storage portion 102) comprises an agitator (stirring device or the stirrer) to agitate the ice slurry within the thermal store [0010] “Cooling preferably takes place while continuously stirring the ice slurry brine”

Regarding claim 13, modified Enomoto teaches the system of claim 1 as stated above, in which the working fluid comprises a crystalisation point depressant [0054] “The coolant is a fluid as the heat medium. In this embodiment, a liquid containing at least ethylene glycol, dimethylpolysiloxane or a nanofluid, or an antifreezing solution is used as the coolant”

the system of claim 13 as stated above, in which the crystalisation point depressant comprises at least one of urea, ethylene glycol, propylene glycol, sodium chloride, ethanol and methanol [0054] “The coolant is a fluid as the heat medium. In this embodiment, a liquid containing at least ethylene glycol, dimethylpolysiloxane or a nanofluid, or an antifreezing solution is used as the coolant”.

Regarding claim 15, modified Enomoto teaches the system of claim 1 as stated above, in which the temperature of the working fluid in the primary circuit is between -30C and +15C [0198] “the controller 70 controls the cooling capacity of the coolant cooler 14 for the coolant (that is, the refrigerant discharge capacity of the compressor 32) such that the temperature of the coolant flowing into the cooler core 16 is at a temperature (e.g., −10° C.) lower than the target temperature TCO (e.g., 1° C.) of the cooler core 16”. As stated above, the cooler core 16 is necessarily included in the primary circuit.

Regarding claim 16, modified Enomoto teaches the system of claim 1 as stated above, in which the control signal of the valve is responsive to an increase in the temperature of the working fluid in the primary circuit as stated above and [0270] “Upon the quick air-cooling operation immediately after the start-up of air-conditioning, the controller 70 controls the operations of the first three-way valve 103 and the second three-way valve 105 to switch to the above-mentioned second state. In this way, the 

Regarding claim 17, modified Enomoto teaches the system of claim 1 as stated above, in which the control signal of the valve is responsive to a further signal.
While Enomoto does not explicitly state the control signal of the valve is responsive to a further signal, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01. Presently, Enomoto teaches a controller 70 controlling the three-way valves 103 and 105 and multiple other components [0269] “controller 70 controls the operations of the first three-way valve 103 and the second three-way valve 105”. One skilled in the art would infer from a teaching of a controller 70 that said controller could produce a control signal based on temperature or a number of other system or user variables. Accordingly, while Enomoto does not explicitly disclose the claimed feature, such a feature would be inferred by one having ordinary skill and as such is considered an implicit disclosure of the claimed invention.

Regarding claim 18, modified Enomoto teaches the system of claim 17 as stated above, in which the further signal interpreted as a control signal is operable to switch the valve (first three-way valve 103) into the first state in which the primary and secondary circuits are coupled, or the thermal store (cold storage portion 102) is in the flow path. The recitations of multiple types of operations by Enomoto, such as 

Regarding claim 19, modified Enomoto teaches the system of claim 17 as stated above, in which the further signal interpreted as a control signal is operable to switch the valve (first three-way valve 103) into the second state in which the primary and secondary circuits are decoupled, or the thermal store (cold storage portion 102) is removed from the flow path. The recitations of multiple types of operations by Enomoto, such as cooling-down operation, warming-up operation, normal air-cooling operation, dehumidification, etc. imply that the controller 70 uses signals other than temperature to switch states. [0269] “controller 70 controls the operations of the first three-way valve 103 and the second three-way valve 105”.

Regarding claim 20, modified Enomoto teaches the system of claim 1 as stated above, in which the primary thermal conditioner interpreted per the specification as a refrigeration plant (refrigeration cycle 31) is responsive to a further signal [0147] “The control target devices to be controlled by the controller 70 include the first pump 11, the second pump 12, the first switching valve 21, the second switching valve 22, the exterior blower 30, the compressor 32, the interior blower 54, the electric actuators for driving various doors disposed in the casing 51 (inside/outside air switching door 53, air mix door 55, air-outlet mode door, and the like), and the inverter 19.” The controller 

Regarding claim 21, modified Enomoto teaches the system of claim 20 as stated above, in which the primary thermal conditioner interpreted per the specification as a refrigeration plant (refrigeration cycle 31) is responsive to the further signal to influence the operation of the primary thermal conditioner [0147] “The control target devices to be controlled by the controller 70 include the first pump 11, the second pump 12, the first switching valve 21, the second switching valve 22, the exterior blower 30, the compressor 32, the interior blower 54, the electric actuators for driving various doors disposed in the casing 51 (inside/outside air switching door 53, air mix door 55, air-outlet mode door, and the like), and the inverter 19.” The controller controlling the compressor 32 of the refrigeration cycle 31 demonstrates the controller controlling the primary conditioner.

Regarding claim 22, modified Enomoto teaches the system of claim 21 as stated above, in which the further signal influences the operation of the primary thermal conditioner interpreted per the specification as a refrigeration plant (refrigeration cycle 31) to increase or decrease power consumption of the primary thermal conditioner[0378] “By increasing the cold-heat storage amount, the temperature adjustment, including cooling and heating of the device, can be performed using the cold-heat storage for 

Regarding claim 23, modified Enomoto teaches the system of claim 21 as stated above, in which the primary thermal conditioner interpreted per the specification as a refrigeration plant (refrigeration cycle 31) is operable, in response to the further signal, to vary the thermal condition [0067] “The refrigeration cycle 31 is a coolant cooling-heating portion (heat-medium cooling-heating portion) that has the coolant cooler 14 for cooling the coolant and the coolant heater 15 for heating the coolant. In other words, the refrigeration cycle 31 serves as a low-temperature coolant generator (low-temperature heat-medium generator) that generates a low-temperature coolant at the coolant cooler 14, and also as a high-temperature coolant generator (high-temperature heat-medium generator) that generates a high-temperature coolant at the coolant heater 15.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US-20170248338-A1	Ray; Bruce discloses thermal energy storage systems for use with solar power that stores energy produced in excess of demand by remotely running air conditioners.
	US-9488394-B1		El-Shaarawi; Maqed A I. discloses operating solar powered air conditioner during the night via heat storage.

	US-20090293507-A1	Narayanamurthy; Ramachandran discloses a method and device for a refrigerant-based thermal energy storage and cooling system with a secondary cooling loop and a refrigerant-based ice storage system.
	US-20090093916-A1	Parsonnet; Brian discloses a system and method for providing power generation and distribution where a utility manager directs how and when energy is delivered to a customer to meet energy demand.
	US-20030183375-A1	Clarksean, Randy Lee discloses a phase change material system and method of shifting peak electrical load including a storage tank coupled to the heat exchanger for storing PCM slurry.
	US-20140298829-A1	Dobbs; Greqory M. discloses a chilled water system with thermal energy storage.
	US-6158499-A		Rhodes; Richard O. discloses thermal energy storage systems that enables electricity at off-peak demand hours be used to freeze ice. The frozen ice is then melted during peak electricity demand hours to provide cooling capabilities without significant usage of electricity			


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        


/CASSEY D BAUER/Primary Examiner, Art Unit 3763